DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.  Claims 1-10 remain pending in the present application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the triangular profile in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over VanTassell US 10419054 (hereinafter VanTassell) in view of Andreaggi US 3924775 (hereinafter Andreaggi).
Re. Cl. 1, VanTassell discloses: A device casing (14, Fig. 1) that is mechanically coupled to a mounting platform (see Fig. 1, the casing 14 is capable of being mechanically coupled to a mounting platform, as seen by mounting to 50/34, Fig. 3), the device casing comprising: a device casing body (see 14, Fig. 1); a retainer plate (30, Fig. 4) that is fixedly attached to a bottom surface of the device casing body (see Fig. 3-4), the retainer plate having a planform profile that is configured to nest within a retainer plate opening of a mounting platform (see Fig. 4, the plate 30 has a planform profile which enables it to nest within an opening of 34).
Re. Cl. 10, VanTassell discloses: the device casing body is fixedly attached to an electronic tracking device, and wherein the mounting platform corresponds to at least one of a charging docking station or a mounting bracket that is fixedly attached to a tracked item (see Fig. 1-7, the casing is capable of being used in the claimed intended use).
Re. Cls. 1-2 and 7-9, VanTassell discloses that the retainer plate enables relative rotation between the retainer plate and mounting platform (see Fig. 2, about axis 38) but does not disclose the retainer plate including a perimeter wall flange that offsets a flat plate segment from the device casing, the flat plate segment having a first perimeter that overhangs a second perimeter of the perimeter wall flange along an entirety of the second perimeter of the perimeter wall flange; and one or more wedges that are mechanically coupled to the retainer plate, the one or more wedges configured to engage one or more notches that are etched at predetermined positions through a top planform surface of the mounting platform, and wherein the one or more wedges are further configured to protrude outward from a perimeter edge of the retainer plate and into the one or more notches (Cl. 1), a thickness of the retainer plate is sized to be less than a web height of a partially flanged wall that encloses the retainer plate opening of the mounting platform, and wherein the retainer plate is sized to nest underneath flanges of the partially flanged wall, and wherein the retainer plate is further configured to rotate in a clockwise direction and an anti-clockwise direction while nested in position underneath flanges of the partially flanged wall (Cl. 2), at least one wedge of the one or more wedges is configured to protrude outward from the retainer plate and into at least notch of the one or more notches in response to a rotation of the device casing body while the retainer plate is nested within the mounting platform, the rotation causing an orientation of the at least one wedge to align with the at least notch of the mounting platform (Cl. 7), the one or more wedges have a cross-sectional profile that corresponds to one of a pin, a spire, or a pyramid (Cl. 8) or a first number of the one or more wedges is equal to or less than to a second number of the one or more notches (Cl. 9). Re. Cl. 1, Andreaggi discloses a rotational coupling (Fig. 5-6) which includes a retainer plate (44, Fig. 4) including a including a perimeter wall flange (98, Fig. 4) that offsets a flat plate segment (68, Fig. 4) from the device casing (54, Fig. 4), the flat plate segment having a first perimeter that overhangs a second perimeter of the perimeter wall flange along an entirety of the second perimeter of the perimeter wall flange (see Fig. 4); and one or more wedges (86, Fig. 4) that are mechanically coupled to the retainer plate (see Fig. 4), the one or more wedges configured to engage one or more notches that are etched at predetermined positions through a top planform surface of the mounting platform (see Fig. 4 and 5-6, the wedges 96 are configured to engage notches in the same manner as they engage flange 84), and wherein the one or more wedges are further configured to protrude outward from a perimeter edge of the retainer plate and into the one or more notches (see Fig. 4 and 5-6, the wedges protrude outward from the retainer plate and are configured to engage notches in the same manner as engaging 84 as shown in Fig. 6). Re. Cl. 2, Andreaggi discloses a thickness of the retainer plate (see Fig. 4, thickness measured between 92 and 78) is sized to be less than a web height of a partially flanged wall that encloses the retainer plate opening of the mounting platform (see Fig. 4, the plate is configured to be used with a retainer plate having complimentary dimensions in the same manner as shown in Fig. 5-6, by having it fit into 128), and wherein the retainer plate is sized to nest underneath flanges of the partially flanged wall, and wherein the retainer plate is further configured to rotate in a clockwise direction and an anti-clockwise direction while nested in position underneath flanges of the partially flanged wall (see Fig. 4-6, the plate is configured to be used in the claimed intended use by having the claimed structure). Re. Cl. 7, Andreaggi discloses at least one wedge of the one or more wedges is configured to protrude outward from the retainer plate (see Fig. 4) and into at least notch of the one or more notches in response to a rotation of the device casing body while the retainer plate is nested within the mounting platform (see Fig. 4-6, the wedges 96 protrude outward from 98 and are configured to engage a notch in the same manner as shown engaging 84 in Fig. 5-6), the rotation causing an orientation of the at least one wedge to align with the at least notch of the mounting platform (see Fig. 5-6, the plate is configured to be rotated and used by having the protruding structure of the wedges 96). Re. Cl. 8, Andreaggi discloses the one or more wedges have a cross-sectional profile that corresponds to one of a pin (see Fig. 4, 96 is in the shape of a projecting pin), a spire, or a pyramid. Re. Cl. 9, Andreaggi discloses a first number of the one or more wedges is equal or less than to a second number of the one or more notches (see Fig. 4-6, the plate is configured to be used with a mounting platform having the claimed number of notches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotational connection disclosed by VanTassell to include the wedges, flat plate segment and perimeter wall flange of Andreaggi since Andreaggi states that such a modification enables the device to be adjusted and lockably secured within any one of a plurality of angularly located positions (Col. 2, Lines 7-10).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: It is the Examiner’s position that the particular shapes claimed in claim 3 are what constitute the allowable subject matter.  As can be seen in Andreaggi, the shape of the retainer plate is circular and modifying that shape to be square, triangular or rectangular as claimed would not enable the relative rotation.  Therefore, the device would be unsatisfactory for its intended purpose and such a modification would not be obvious in the Examiner’s position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daniels US 2016/0177991 and Feere US 5018901 disclose retaining plates which are relevant to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632